           Case 2:19-cr-00304-RFB-VCF Document 226 Filed 04/28/21 Page 1 of 3



 1   Telia Mary U. Williams, Esq.
     Nevada Bar No. 9359
 2
     10161 Park Run Dr., Ste. 150
 3   Las Vegas, Nevada 89145
     Tel: (702) 835-6866
 4
     telia@telialaw.com
 5
     Gwynne R. Dumbrigue, Esq.
 6   Nevada Bar No. 10031
 7
     GRD Law Group, LTD.
     1819 E. Charleston Blvd., Ste. 101
 8   Las Vegas, Nevada 89104
     attorneydumbrigue@gmail.com
 9

10   Attorneys for Defendant,
     Latonia Smith
11

12
                           UNITED STATES DISTRICT COURT

13                                DISTRICT OF NEVADA
14
     UNITED STATES OF AMERICA,                     Case No.: 2:19-cr-00304-RFB-VCF-1
15
                  Plaintiff,
16
                                                   DEFENDANT’S SUPPLEMENTAL
     vs.
17                                                 PROPOSED JURY INSTRUCTIONS

18   LATONIA SMITH,

19                Defendant.

20
     Certification: These supplemental jury instructions are timely filed.
21
           Latonia Smith, by way of her counsel, Telia Mary U. Williams, Esq., and
22

23
     Gwynne R. Dumbrigue Esq., respectfully propose the following supplemental jury

24   instructions, in addition to the ones heretofore proposed:
25
           Supplemental Jury Instruction 1:
26
           Threatening to do something that a person has a legal right to do is not a
27

28
           threat to commit an unlawful injury.
                                               1
     Case 2:19-cr-00304-RFB-VCF Document 226 Filed 04/28/21 Page 2 of 3



 1   See generally, United States v. Bagdasarian, 652 F.3d 1113, 1122-23 (9th Cir.
 2
     2011); cf., California Penal Code §523 (Cal. Crim No. 1831, Threatening
 3
     Letters).
 4

 5   Supplemental Jury Instruction 2:

 6   Statements that are merely predictive are not unlawful.
 7
     See ids.
 8
           Dated this 28th day of April, 2021.
 9

10                                          Respectfully submitted,

11

12
                                             LAW OFFICE OF TELIA U. WILLIAMS
                                            /s/ Telia Mary U. Williams, Esq.
13                                          Telia Mary U. Williams, Esq.
                                            10161 Park Run Dr., Ste. 150
14
                                            Las Vegas, NV 89145
15
                                            Gwynne R. Dumbrigue, Esq.
16                                          GRD Law Group, LTD.
17                                          1819 E. Charleston Blvd., Ste. 101
                                            Las Vegas, Nevada 89104
18
                                            Attorneys for Defendant, Latonia Smith
19

20

21

22

23

24

25

26

27

28
                                        2
          Case 2:19-cr-00304-RFB-VCF Document 226 Filed 04/28/21 Page 3 of 3



 1                              CERTIFICATE OF SERVICE
 2
           The undersigned hereby certifies that on the following date the foregoing was
 3
     electronically filed with the Clerk of Court using the CM/ECF system which sent
 4

 5   notification of such filing to all counsel of record. At the same time, a copy of the

 6   document was sent to Government counsel by email, and a hard copy of this motion
 7
     was also mailed to the defendant in custody.
 8
     Dated: April 28, 2021
 9

10                                     /s/ David DaSilva
                                       _______________________________
11                                     For the Law Office of Telia U. Williams
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 3
